Citation Nr: 0624335	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-19 658	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy. 





REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION


The veteran served on active duty from May 1970 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix 
Arizona. 


FINDING OF FACT

A copy of a death certificate discloses that the veteran died 
in November 2005 during the pendency of the appeal.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
jurisdiction to adjudicate the merits of the claim that was 
on appeal. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the veteran died during the pendency of the appeal, as a 
matter of law, the veteran's claim did not survive his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  As the appeal on the 
merits of the claim has become moot by virtue of the death of 
the veteran, the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).






ORDER

The appeal of the claim of service connection for peripheral 
neuropathy is dismissed.



		
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


